Citation Nr: 0328190	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  99-24 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a prostate 
condition.

3.  Entitlement to a rating higher than 10 percent for 
degenerative disc disease of the lumbar spine.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 RO decision that denied a claim 
for a TDIU rating.  In March 2001, the Board remanded the 
issue to the RO.  (In that decision, the Board also remanded 
a claim for service connection for a low back disability.)  

The appeal also arises from a January 2003 RO decision that 
denied service connection for asthma and for a prostate 
condition.  It also arises from another RO decision in 
January 2003 that awarded service connection for degenerative 
disc disease of the lumbar spine, with a 0 percent rating as 
of February 27, 1997, and a 10 percent rating as of September 
16, 1998.  In May 2003, the Board remanded the case in order 
to ascertain if the veteran had perfected his appeal of the 
rating assigned to the low back condition.  On remand, it was 
determined that the veteran had perfected his appeal with 
regard to such issue.

The current Board decision addresses the claims for service 
connection for asthma and for a prostate condition.  The 
claims for a higher rating for a low back disability and for 
a TDIU rating are the subject of the remand portion of this 
decision.



FINDINGS OF FACT

1.  The veteran's current asthma began during active service.

2.  The veteran had acute and transitory prostatitis during 
service which resolved without residuals; he does not 
currently have a chronic prostate disorder.


CONCLUSIONS OF LAW

1.  Asthma was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  A prostate condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from September 1972 to 
September 1975.  On the September 1972 entrance examination, 
no respiratory or genitourinary problems were identified.  
Service medical records show that the veteran was seen for 
upper thoracic pain, coughing and mucus in March 1973, with 
impressions of bronchial asthma and to rule out bronchitis.  
He was treated for asthma in May 1973 and October 1973, and 
other records from around this time note a history of asthma.  
He was seen for probable prostatitis in December 1973, after 
reports of groin pain for the past year; the prostate was 
small, firm, but tender.  He was treated for probable 
recurrent prostatitis again in March 1974.  He reported a 
history of asthma in September 1974; examination revealed no 
rales, rhonchi, or wheezes; and the diagnosis was asthma by 
history.  He was treated for a penile discharge and burning 
on urination in October 1974.  On a March 1975 dental 
questionnaire, the veteran gave a history of asthma.  The 
Board notes that he was also treated during service for upper 
respiratory infections.  On the July 1975 service separation 
examination, no problems with the respiratory system or with 
the genitourinary system were identified. 

He was admitted to a VA residential substance abuse treatment 
program in January and February 1997 for addictions; 
bronchial asthma was also noted, with the use of inhalers.  
During this treatment, on physical examination, his prostate 
was symmetrical and anodular.  Chest X-rays showed occasional 
calcified granulomas in the lungs, without active infiltrate.  
Chronic asthma was noted.  From May to early July 1997, the 
veteran was in a VA domiciliary program.  Problems noted 
during this period included chronic obstructive pulmonary 
disease.  

The veteran testified at an RO hearing in August 1998 
regarding issues then on appeal.

On VA general medical examination in October 1998, the 
veteran noted having has asthma when he was 7 years old, 
being treated several times in service for asthma, and having 
an asthma attack every 2 to 3 months, with difficulty 
breathing, weakness, and wheezing.  Diagnoses included 
asthma, a history of peptic ulcer disease, and gout.  A chest 
X-ray showed a nodular appearance to the right infrahilar 
structures, which was possibly artifactual, a pulmonary 
nodule, or an enlarged lymph node; otherwise, the lung fields 
were clear.  

VA medical records from October 1998 to July 1999 reflect 
treatment of various problems, including asthma.  

In July 2002, the veteran was admitted for the second time to 
a VA domiciliary residential program so that he could 
participate in the health maintenance program and receive 
rehabilitation services.  His chief complaint was chronic low 
back pain, along with additional problems, including asthma.  

On VA respiratory examination in September 2002, he reported 
using inhalers more frequently in recent times and having 
asthma attacks several times per year.  Examination revealed 
no evidence of kyphoscoliosis or pectus excavatum; the chest 
was symmetrical, and his lungs were clear to auscultation.  
The chest X-ray was normal, and pulmonary function tests 
revealed an early small airways obstruction.  The diagnosis 
was a history of recurrent bronchial asthma, fairly 
controlled on medications and inhalers.

On VA genitourinary examination in September 2002, the 
impression was remote history of prostatitis, and current 
examination of the prostate was normal.

II.  Analysis

Through discussions in correspondence, the RO decision, and 
the statement of the case, the VA has informed the veteran of 
the evidence necessary to substantiate his claims for service 
connection for asthma and a prostate condition.  He has been 
informed of his and the VA's mutual responsibilities for 
providing evidence.  With regard to these issues, identified 
medical records have been obtained, and he has been afforded 
VA examinations.  The VA has satisfied the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

With regard to asthma, the Board notes that, according to 
some recent medical records, the veteran has apparently 
recited a history of having had asthma since he was 7 years 
old.  However, as a layman, the veteran is not competent to 
render his own medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  His service entrance examination 
noted no asthma, and there is no clear and unmistakable 
evidence to rebut the presumption of soundness on entrance 
into service.  38 U.S.C.A. § 1111.  Preservice existence of 
asthma is not established.

During the veteran's 1972-1975 active duty, he was repeatedly 
noted to have and was treated for asthma.  Available post-
service medical records, including the 2002 VA examination, 
note asthma.  There is sufficient continuity of 
symptomatology to trace current asthma to service.  38 C.F.R. 
§ 3.303(b).  Bearing in mind the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran's 
current asthma began in service.  Asthma was incurred in 
service, warranting service connection.

With regard to a prostate disorder, the veteran was treated 
for prostatitis on occasion during service.  However, on the 
service separation examination, his genitourinary system was 
found to be normal, and there was no prostatitis at that 
time.  There is no medical evidence of post-service 
prostatitis.  The VA examination in 2002 found the prostate 
was normal, and the diagnosis was only a remote history of 
prostatitis.  A mere "history" of a past disease or injury 
is insufficient for service connection.  Sanchez-Benitez v. 
West 13 Vet.App. 282 (1999), 239 F.3d 1356 (Fed.Cir. 2001).  
Service connection requires competent evidence that a claimed 
disability currently exists.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Here, current prostatitis or other prostate disorder 
is not shown by competent medical evidence.  

The weight of the credible evidence demonstrates that the 
veteran had acute and transitory prostatitis during service 
which resolved without residuals, and he does not currently 
have a chronic prostate disorder.  A claimed prostate 
condition was not incurred in or aggravated by active 
service.  The preponderance of the evidence is against the 
claim for service connection for a prostate disorder.  Thus 
the benefit-of-the- doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for asthma is granted.

Service connection for a prostate condition is denied.



REMAND

The Board is of the opinion that additional development is 
needed with regard to the claims for a higher rating for a 
low back disability and for a TDIU rating.

Service connection has been established for degenerative disc 
disease of the lumbar spine and a 10 percent rating is now in 
effect.  On recent VA examination in November 2002, the 
veteran related that he was treatment by a doctor who 
prescribed bed rest from January to March 2002.  As part of 
the duty to assist the veteran, the VA should obtain the 
related medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

As noted above, the Board has granted service connection for 
asthma.  Prior to appellate action on the claim for a TDIU 
rating, the RO must assign a rating for the asthma.

Accordingly, these issues are remanded for the following 
actions:

1.  The RO should request that the 
veteran identify the doctor who 
reportedly prescribed bed rest for a 
back condition from January to March 
2002, and the veteran should also 
identify all other sources of treatment 
for a back condition during and since 
2002.  The RO should then obtain copies 
of the related medical records.

2.  Upon the completion of the above 
development, and after the RO assigns a 
rating for service-connected asthma, it 
should review the claims for a higher 
rating for a low back disability and for 
a TDIU rating.  If the claims remain 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



